Title: Thomas Boylston Adams to Abigail Adams, 12 December 1794
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            Dear Madam,
            The Hague December 12th: 1794
          
          The Commission with which you charged me for the Messrs Willink has been executed so far as depends upon me. The Gentlemen have promised to embrace the first opportunity that offers for Boston, to forward the things to you. I thought that they were too large to be sent with convenience form New York, for which port only, were there any vessels to sail immediately from Amsterdam. The commissions with which I was charged for Mrs Welsh to be executed in England, were duly attended to. The Silk was colored according to the pattern given; and the money delivered to Mrs Copley to purchase the other silk, who promised to send it by the first opportunity addressed to you. I believe this is all the important business I have to communicate.
          I wish it were in my power to afford you any amusement by this opportunity; but having experienced very little myself since my residence here, I have nothing to relate which could be worthy of your perusal. I past a few days some time since at Amsterdam, and received many flattering civilities from many people there, but as I cannot yet speak either french or the language of the Country, I felt

myself what I actually was in most companies, a mere cypher. I understand almost every thing spoken in French, and hope shortly to acquire the talent of speaking that language, which is more generally in use than the language of this Country.
          I was pleased with the City of Amsterdam, which in point of appearance is much superior to London. We were occasionally in company with the Orangists & the Patriots, and sometimes there was a mixture of both; the professions of friendship & cordiality were greater from some of the patriotic party than the orangists, but I should do violence to my opinion if I said, that any difference was discernible in the actual attentions we experienced. I could easily discover the exciting cause of professions of attachment to America, which came from gentlemen, who owe all their present wealth to the lucrative commerce they carry on with that Country, and I could not but think, that the warmth of expression was in some measure proportioned to the degree of benefit. In short there is a species of idolatry to money in this Country, which altho’ it may not be more fervent than in other places, at least has the appearance of devotion, because it is not a point of delicacy to conceal their homage. I began in England to despise the sordid temper which appear’s to actuate that people in a great degree, but my contempt was not complete till I saw this passion in its most lively colors in the genius of a Dutchman. I have no contempt for the possession of money, as it is a means of obtaining the goodthings of this world, but to possess millions, and convert them to no use for the benefit of others, is practising avarice in its most approbrious shape. I suppose however that the doctrine of Hobbes is more strikingly illustrated in this Country, than any other; and that the ladder of power is made of gold, instead of personal merit. It is but a different mean of attaining the end & aim of all mankind. When gold is wisdom, or in the same estimation among a whole people, the heaviest purse is sure of the greatest patronage. It is a circumstance as singular in my opinion as it is true in fact, that this principle of avarice is so strong, that it will not suffer these people to contribute a trifling proportion of their wealth to defend and secure the whole. I suspect that the despotic dominion of their glittering Master, has so dazzled the active force of independence in their minds, that they will submit to any foreign power, that may chose to take them under protection. Present appearances authorize all these reflections; you will not therefore accuse me of severity; when they deserve a better opinion I shall be happy to embrace it.
          
          You will wish to know in what manner we pass our time here. I can satisfy you in a few words. We rise in the morning between 8 & 9, write all the forenoon, that is till 3 ’o’Clock. Get our dinner, and then read or write till between 12 & 1. at night. This is the journal of one day, and it answers equally well for all. When the weather permits I take a walk in the wood, where the only beings with whom I have any connection are an army of half naked beggars who are emploring a hard earned pittance from the close-clinched fist of charity. This place is in itself a delightful spot. I never saw a City altogether so beautiful; in Summer it must be another paradise, you see already I have begun to rebell.
          Remember me to all friends in your neighborhood, and believe me now & at all times / your Son
          
            Thomas B Adams.
          
        